1-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN203875419) in view of  Edman (US20160016232) and Harden (US20120183364).
Regarding claim 1, He teaches a rotary cutting tool comprising: a base metal (1) (See paragraph 0022 describing the base as an alloy); and a plurality of tips (4) provided on an outer periphery of the base metal (1), wherein each of the plurality of tips has an inclined cutting edge (42) located at an outer peripheral forefront and forming an angle greater than or equal to 20° and less than or equal to 80° with respect to a rotation axis (β) (See paragraph 0022 describing the angle), and an outer peripheral cutting edge located on a rear side in a rotation axis direction of the inclined cutting edge (43), a rotation diameter of the base metal on the rear side in the rotation axis direction of the outer peripheral cutting edge is smaller than a rotation diameter of the outer peripheral cutting edge (See modified Fig. 1 the forefront of the cutting tool having a greater width than the base metal 1, which would mean the rotational diameter of the base metal is smaller than the rotational diameter of the outer peripheral cutting edge ) a cross section perpendicular to a direction in which the inclined cutting edge extends, a cutting edge ridge of the inclined cutting edge (42) ( He is capable of having a cross section taken perpendicular to a direction in which the inclined cutting edge extends). However, He fails to specifically teach the tips are made of PCBN, and a cutting edge ridge of the inclined cutting edge has a roundness of a radius less than or equal to 30 μm, and a maximum height difference value of the cutting edge ridge of the inclined cutting edge is less than or equal to 20 μm.


    PNG
    media_image1.png
    366
    546
    media_image1.png
    Greyscale

Modified Fig. 1 of He (CN203875419)
PCBN tips (100) (See paragraph 0036 and 0038 describing the tips made of polycrystalline cubic boron nitride). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He’s tips to be made of PCBN, as taught by Harden. Doing so would provide a tip made of hard material to match the machining parameters. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Edman teaches a roundness of a radius (rβ) less than or equal to 30 μm (See Fig. 4 depicting one of the edges of the tip and See paragraph 0014 describing the radius of the edges of the tip within 10 – 70 μm) and a maximum height difference value (4) of the cutting edge ridge (5) of the inclined cutting edge is less than or equal to 20 μm.  In Fig. 4, it can be seen that H is not greater than the radius rβ , which is between 10-70 μm.  Although H is not specifically disclosed to be less than or equal to 20 μm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a maximum height difference value less than or equal to 20 μm and a radius less than or equal to 11 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. And doing so would provide a sharp cutting edge, reducing friction between the cutting edge and workpiece.  In re Aller, 105 USPQ 233.
	Regarding claim 2, He as modified teaches the rotary cutting tool according to claim 1, wherein a clearance angle of the inclined cutting edge (See modified Fig. 4). However, He as 
	Edman teaches a clearance angle is greater than or equal to 3°, and less than or equal to 20° degrees (See Fig. 4 depicting the clearance angle γ as a complementary angle to angle β and paragraph 0045 describing the wedge angle β between 70-90 degrees, which would provide a clearance angle γ between 0 to 20 degrees). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the Edman because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. And, doing so would provide clearance between the tip and workpiece to prevent the insert from touching the workpiece and allow chips to be removed from the work area without being trapped between the tip and workpiece.  See MPEP § 2144.05.I.
	Regarding claim 5, He as modified teaches the rotary cutting tool according to claim 1. However, He fails to specifically teach wherein a maximum height difference value of a cutting edge ridge of the outer peripheral cutting edge is less than or equal to 20 μm.
	Edman teaches a maximum height difference value (H) of a cutting edge ridge of the outer peripheral cutting edge is less than or equal to 20 μm. In Fig. 4, it can be seen that H is not greater than the radius rβ, which is between 10-70 μm.  Although H is not specifically disclosed to be less than or equal to 20 μm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a maximum height difference value less than or equal to 20 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine 
	Regarding claim 6, He as modified teaches the rotary cutting tool according to claim 1, wherein the diameter of the base metal on the rear side in the axial direction of the outer peripheral cutting edge is larger than 50% of the rotation diameter of the outer peripheral cutting edge (See modified Fig. 1 depicting the diameter of the base metal 1 as larger than 50% of the rotational diameter of the outer peripheral cutting edge). He as modified fails to specifically teach a difference between the diameter of the base metal on the rear side in the axial direction of the outer peripheral cutting edge and the rotation diameter of the outer peripheral cutting edge is greater than or equal to 0.01 mm. However, it would have been obvious to one
having ordinary skill in the art at the time the invention was made to provide a difference between the diameter of the base metal and the rotation diameter of the outer peripheral cutting edge to be greater than or equal to 0.01 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. And, doing so would provide clearance space between the workpiece and cutting tool as protection against grazing a finished work surface. In re Aller, 105 USPQ 233.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN203875419) in view of Edman (US20160016232) and Harden (US20120183364).
Regarding claim 3, He a rotary cutting tool comprising: a base metal (1); and a plurality of tips (4) provided on an outer periphery of the base metal (1) (See Fig. 1 and 3 depicting the base metal 1 and plurality of tips 4), and an outer peripheral cutting edge located on a rear side in a rotation axis direction of the curved cutting edge (See modified Fig. 1 and Fig. 2 depicting the outer peripheral cutting edge), a rotation diameter of the base metal on the rear side in the rotation axis direction of the outer peripheral cutting edge (43) is smaller than a rotation diameter of the outer peripheral cutting edge (See modified Fig. 1 depicting the diameter of the base metal as smaller than the rotational diameter of the outer peripheral cutting edge). However, He fails to specifically teach the tips are made of PCBN, wherein each of the plurality of PCBN tips has a curved cutting edge located at an outer peripheral forefront and having an inclination to a rotation axis varied, and a cutting edge ridge of the curved cutting edge has a roundness of a radius less than or equal to 11 μm, and a maximum height difference value of the cutting edge ridge of the curved cutting edge is less than or equal to 20 μm.
Harden teaches PCBN tips (100) (See paragraph 0036 and 0038 describing the tips made of polycrystalline cubic boron nitride). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of He’s tips to be made of PCBN, as taught by Harden. Doing so would provide a tip made of hard material to match the machining parameters. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Edman teaches the tip has a curved cutting edge (8) located at an outer peripheral forefront and having an inclination to a rotation axis varied (See modified Fig. 1 depicting the curved cutting edge 8 and its varied inclination to a rotation axis) and a cross section perpendicular to a direction in which the curved cutting edge extends (Edman is capable of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inclined cutting edge (42) of He to be curved with a varied inclination to a rotation axis, as taught by Edman. Doing so would absorb and distribute shock during machining. 
Edman further teaches  a cutting edge ridge of the curved cutting edge has a roundness of a radius (rβ) less than or equal to 11 μm (See Fig. 4 depicting one of the edges of the tip and See paragraph 0014 describing the radius of the edges of the tip within 10 – 70 μm) and a maximum height difference value (4) of the cutting edge ridge (5) of the inclined cutting edge is less than or equal to 20 μm.  In Fig. 4, it can be seen that H is not greater than the radius rβ, which is between 10-70 μm.  Although H is not specifically disclosed to be less than or equal to 20 μm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a maximum height difference value less than or equal to 20 μm and a radius less than or equal to 11 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. And doing so would provide a sharp cutting edge, reducing friction between the cutting edge and workpiece.  In re Aller, 105 USPQ 233.
Regarding claim 4, He as modified teaches the rotary cutting tool according to claim 3. However, He as modified fails to specifically teach wherein a clearance angle of the curved cutting edge is greater than or equal to 3°, and less than or equal to 20°. 
Edman teaches a clearance angle is greater than or equal to 3°, and less than or equal to 20° degrees (See Fig. 4 depicting the clearance angle γ as a complementary angle to angle β 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the Edman because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. And, doing so would provide clearance between the tip and workpiece to prevent the insert from touching the workpiece and allow chips to be removed from the work area without being trapped between the tip and workpiece.  See MPEP § 2144.05.I.
	Regarding claim 7, He as modified teaches the rotary cutting tool according to claim 3. However, He fails to specifically teach wherein a maximum height difference value of a cutting edge ridge of the outer peripheral cutting edge is less than or equal to 20 μm.
	Edman teaches a maximum height difference value (H) of a cutting edge ridge of the outer peripheral cutting edge is less than or equal to 20 μm. In Fig. 4, it can be seen that H is not greater than the radius rβ, which is between 10-70 μm.  Although H is not specifically disclosed to be less than or equal to 20 μm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a maximum height difference value less than or equal to 20 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. And doing so would provide a sharp cutting edge, reducing friction between the cutting edge and workpiece.  In re Aller, 105 USPQ 233.
Regarding claim 8, He as modified teaches the rotary cutting tool according to claim 3, wherein the diameter of the base metal on the rear side in the axial direction of the outer peripheral cutting edge is larger than 50% of the rotation diameter of the outer peripheral cutting edge (See modified Fig. 1 depicting the diameter of the base metal 1 as larger than 50% of the rotational diameter of the outer peripheral cutting edge). He as modified fails to specifically teach a difference between the diameter of the base metal on the rear side in the axial direction of the outer peripheral cutting edge and the rotation diameter of the outer peripheral cutting edge is greater than or equal to 0.01 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a difference between the diameter of the base metal and the rotation diameter of the outer peripheral cutting edge to be greater than or equal to 0.01 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. And, doing so would provide clearance space between the workpiece and cutting tool as protection. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722